Citation Nr: 0836692	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-35 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska




THE ISSUE

Entitlement to service connection for pulmonary embolism.  




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran served on active duty from June 2004 to March 
2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 decision of the Lincoln, Nebraska, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served in the National Guard prior to being 
called to active duty for the Gulf War in June 2004.  Prior 
to the commencement of his active duty period, the veteran 
was seen at a private hospital for chest pain.  A 
computerized tomography (CT) revealed pulmonary emboli 
involving the right lower lobe with probable mild involvement 
on the left as well.  

The veteran was deployed in the Gulf War, serving in combat, 
during the period of June 2004 to March 2005.

The veteran's National Guard records show that prior to 
deployment, it was noted that the veteran had bilateral 
pulmonary emboli without defined hypercoagulability, but he 
had recovered completely after 6 months of anticoagulation.  
He was under no restrictions and required no further 
treatment at that time.  He was asymptomatic with activity.  
The only records from the veteran's period of active duty 
are: 1)An Immunization Contraindication Checklist dated in 
February 2005 which had no information pertaining to 
pulmonary emboli; and 2) A Nebraska Post-Deployment Medical 
Screen which noted that the veteran had been seen by medical 
personnel within the past 12 months, that he also had medical 
concerns that he had not seen anyone about and was living 
with, and that he had medical concerns.  There are no other 
clinical records nor is there a separation physical.  The 
envelope for the service treatment records is marked National 
Guard.  

The Board finds that an attempt should be made to obtain the 
complete service treatment records for the veteran's period 
of active duty from June 2004 to March 2005.  If the veteran 
has any medical records, he is encouraged to submit them to 
VA.  Although the veteran may have had pulmonary emboli prior 
to service, service connection may be warranted if pulmonary 
emboli were aggravated therein.  

Since this claim is being remanded for further development 
and in light of the veteran's combat status and his answers 
on the Nebraska Post-Deployment Medical Screen, the Board 
finds that he should be afforded a VA examination to 
determine if he still has pulmonary emboli/residuals thereof; 
if so, the examiner should opine if the pulmonary emboli 
underwent an increase in disability during service and, if 
so, was the increase in disability due to the natural 
progress of the disease or was the increase in disability 
beyond the natural progress of the disease.   

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is hereby notified that if he 
has any medical records, from his period of 
active duty from June 7, 2004 to March 14, 
2005, he is encouraged to submit them to VA.  

2.  The AMC should contact the Department of 
the Army, National Personnel Records Center, 
or any other appropriate service department 
source and request that the veteran's 
complete service treatment records from his 
period of active duty from June 7, 2004 to 
March 14, 2005.  

3.  Schedule the veteran for a VA 
examination to determine to determine if 
the veteran still has pulmonary 
emboli/residuals thereof.  The examiner 
should review the claims folder prior to 
examination.  If there is disability 
still present, the examiner should opine 
as to the following questions in terms of 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not:

A.	If the veteran's pulmonary emboli 
underwent an increase in disability 
during service.  
B.	If the veteran's pulmonary emboli 
underwent an increase in disability 
during service, was the increase in 
disability due to the natural progress 
of the disease or was the increase in 
disability beyond the natural progress 
of the disease.  

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).

